Oo ON DB A BR WW NO

NON pO Ww WN NHN KN WH KN KN KR HH HF KF KF FEF rE El
oOo sa DH ON BP WY NY K& CO UO Wn DB nH FBP WD NO | OO

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

ELLIOT SCOTT GRIZZLE, Case No.: 3:17-cv-00813-JLS-RBM
Plaintiff,
REPORT AND RECOMMENDATION
V. OF U.S. MAGISTRATE JUDGE RE:
MOTION TO DISMISS SECOND

COUNTY OF SAN DIEGO et al., AMENDED COMPLAINT BY
Defendants.| DEFENDANT AARON BOORMAN

[Doc. 98.]

 

 

 

 

I. INTRODUCTION

Defendant Aaron Boorman (“Boorman”) has filed a Motion to Dismiss the Second
Amended Complaint (the “Motion”) pursuant to Rule 12(b)(6) of the Federal Rules of Civil
Procedure. (Doc. 93.) The matter was referred to the undersigned Judge for Report and
Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) and Civil Local Rule 72.1(c)(1)(d).
After a thorough review of the pleadings, supporting documents, and previous orders of
the Court in this case, this Court respectfully recommends the Motion be GRANTED.
///
///
///

3:17-cv-008 13-JLS-RBM

 
oOo mH SND WB TH HP WW NY

—
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Il. STATEMENT OF FACTS AND PROCEDURAL HISTORY!

Plaintiff alleges he was placed in the administrative segregation housing unit (“Ad-
Seg”) of the San Diego Central Jail (‘SDCJ’) while awaiting trial from August 3, 2016,
through August 27, 2017. (Doc. 88, at 7-8.) During this period, Plaintiff claims the
defendants failed to notify him of the reasons for his placement in Ad-Seg, give him a
hearing, or periodically review his placement. (Doc. 88, at 12.) While in Ad-Seg, Plaintiff
was allegedly subjected to various conditions of confinement that fell below constitutional
standards, including: a daily routine involving multiple security checks; constant
illumination; constant noise; interrupted sleep; a choice between sleep and exercise; and
the eventual denial of exercise altogether. U/d., at 8-10.) These conditions prevented
Plaintiff from sleeping, which caused headaches, muscle aches, the inability to focus or
think clearly, stress and anxiety, eye pain, high blood pressure, lowered immune system
functioning, severe lethargy and fatigue, infections, impaired motor and cognitive
functions, and “a number of other physical and psychological injuries.” (/d., at 10.)

Plaintiff claims he protested the conditions of his confinement to several members
of SDCJ staff including Boorman. (/d., at 11-12.) Plaintiff allegedly filed several
grievances regarding the conditions and lack of due process, but never received a response.
(Id., at 7-13.)

On March 30, 2017, Plaintiff allegedly sent a letter to defendant Sheriff William
Gore protesting the conditions of confinement in Ad-Seg and the defendants’ failure to
provide him with adequate process. (/d., at 12-13.) On April 18, 2017, Boorman replied
in writing that Plaintiffs letter was sent to San Diego Central Jail Administration and that
Plaintiffs complaints were being investigated. (/d., at 13-14, 21.) In response to Plaintiff's
specific complaints about security checks, noise, and grievance-handling, Boorman wrote:

(1) the various security checks were timed in accordance with department policies and

 

' Because the Court has already set forth Plaintiff's allegations with respect to each cause of action and the
other named defendants, the Court will only include allegations pertinent to Boorman’s liability.

2

3:17-cv-008 13-JLS-RBM

 
—

NO bh NbN HN WN HN N KN NH He HE eRe Re Re Ee
Oo ND HDB WN BP WD NO KF DTD OO Hwy HDB A FSP WD NY KF OS

0 Wann Kn nA FP W WN

 

 

procedures; (2) the department was exploring alternate times to distribute hygiene
products; (3) it was impossible to completely silence other inmates within the facility
despite SDCJ’s efforts to discourage excess noisemaking by inmates; (4) teams would
receive mandatory training on grievance processing; and (5) although the Sheriff's
Department did not intentionally deprive inmates of sleep, sometimes SDCJ procedures
interfered with inmates’ sleep. (/d., at 21-22.) Despite Plaintiff s efforts, he allegedly never
received a hearing, a written decision describing the reasons for his placement in Ad-Seg,
or an opportunity to present his view. (See id., at 7-22.)

On April 24, 2017, Plaintiff, then proceeding pro se, filed a complaint pursuant to
42 U.S.C. § 1983 (“Section 1983”) against the County of San Diego and numerous
employees of the San Diego County Sheriffs Office. (Doc. 1.) The Court partially granted
two separate motions to dismiss and granted Plaintiff leave to amend his pleading. (Docs.
73, 79.) Plaintiff, who had since retained an attorney, filed an amended complaint on
September 5, 2018 (Doc. 82), which asserted claims against Boorman for the first time,
and which was met with another motion to dismiss (Doc. 83). On November 9, 2018,
Plaintiff filed his Second Amended Complaint (“SAC”) (Doc. 88) pursuant to a joint
stipulation (Doc. 89). The SAC contains four causes of action: first, a violation of the
Fourteenth Amendment Due Process Clause for Plaintiff's placement in Ad-Seg without
due process; second, a violation of the Eighth Amendment for conditions of confinement
that caused him physical injury; third, a violation of the Eighth Amendment for conditions
of confinement that prevented him from exercising; and fourth, a violation of the Eighth
Amendment for being forced to choose between sleep and exercise. (/d., at 15-19.)

The County of San Diego, Sheriff William Gore, Lieutenant Lena Lovelace, and
Lieutenant Eric Froistad collectively filed a motion to dismiss the SAC on November 30,
2018. (Doc. 93.) At the time, Boorman had not been served. On March 7, 2019, the
undersigned issued a Report and Recommendation regarding that motion, and
recommending Boorman’s dismissal because he still had not been served. (Doc. 97.) On

March 11, 2019, Plaintiff's counsel requested that Defense counsel accept service on

3

3:17-cv-00813-JLS-RBM

 
So mH NDB On HE WO YO

NO wpO HN NH KN WH KN WN KN HH HH Fe Ee ee Re Re
on DR OD BP WO NPY YK CO HO WBnA HD A FSF WD NY FF O&O

 

 

Boorman’s behalf; Defense counsel agreed, provided Boorman’s argument in favor of the
Court’s recommendation to dismiss him as a defendant for lack of service be preserved.’
(Doc. 98-1, fn. 1; see Doc. 104, Ex. B.)

Boorman has filed a 12(b)(6) Motion to Dismiss and argues Plaintiff failed to
establish Boorman’s individual liability as to any of the causes of action in the SAC. (Doc.
98-1.)

Il. MOTION TO DISMISS STANDARD

A motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil
Procedure tests the legal sufficiency of the claims asserted in the complaint. Fed. R. Civ.
P. 12(b)(6); Navarro v. Block, 250 F.3d 729, 932 (9th Cir. 2001). A claim may only be
dismissed if “it appears beyond doubt that the plaintiff can prove no set of facts in support
of his claim which would entitle him to relief.” Jd. Although a complaint need not contain
detailed factual allegations, it must plead “enough facts to state a claim to relief that is
plausible on its face.” Bell Atl. Corp v. Twombly, 550 U.S. 544, 570 (2007). “A claim has
facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
Iqbal, 556 U.S. 662, 678, (“Iqbal”) (citing Twombly, 550 U.S. at 556). “Where a complaint
pleads facts that are merely consistent with a defendant’s liability, it stops short of the line
between possibility and plausibility of entitlement to relief.” Jd., at 678, (quoting Twombly,
550 U.S. at 557) (internal quotations omitted).

///

 

* The undersigned recommended that Boorman be dismissed for lack of service (Doc. 97) and the parties
briefed the issue in their respective objections and replies to the Court’s Report and Recommendation (see
Docs. 99, 100, 101, 102). Although the parties raise the issue again in their moving papers (see Docs. 98-
1, 104, 105), the issue is already pending before United States District Judge Janis L. Sammartino, and a
second recommendation by the undersigned on the same issue would be inappropriate. In any case,
dismissal of Boorman pursuant to Rule 4(m) now appears moot, both in light of his having been served
and the undersigned’s recommendation to dismiss Plaintiff's claims against him pursuant to Fed. R. Civ.
P. 12(b)(6).

4

3:17-cv-00813-JLS-RBM

 
0 mA HN DB BP WY YN

—
Oo

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

“[A] plaintiffs obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief
requires more than labels and conclusions, and a formulaic recitation of the elements of a
cause of action will not do.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478
U.S. 265, 286 (1986) (alteration in original)). A court need not accept “legal conclusions”
as true. [gbal, 556 U.S. at 678. “In deciding such a motion, all material allegations of the
complaint are accepted as true, as well as all reasonable inferences to be drawn from them.”
Navarro, 250 F.3d at 932 (citing Cahill v. Liberty Mut. Ins. Co., 80 F.3d 338 (9th Cir.
1996)). But, “to be entitled to the presumption of truth, allegations in a complaint or
counterclaim may not simply recite the elements of a cause of action, but must contain
sufficient allegations of underlying facts to give fair notice and to enable the opposing party
to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). The court
may not assume that “the [plaintiff] can prove facts [he or she] has not alleged or that
defendants have violated the . . . laws in ways that have not been alleged.” Associated Gen.
Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983).

In reviewing the sufficiency of a complaint, the Court is limited to the complaint
itself and its attached exhibits, documents incorporated by reference, and matters properly
subject to judicial notice. Tellabs, Inc. v. Makor Issues & Rights. Ltd., 551 U.S. 308, 322-
23 (2007); In re NVIDIA Corp. Securities Litigation, 768 F.3d 1046, 1051 (9th Cir. 2014).

IV. DISCUSSION

Section 1983 is a “vehicle by which plaintiffs can bring federal constitutional and
statutory challenges to actions by state and local officials.” Anderson v. Warner, 451 F.3d
1063, 1067 (9th Cir. 2006). Section 1983 “is not itself a source of substantive rights, but
merely provides a method for vindicating federal rights elsewhere conferred.” Graham v.
Connor, 490 U.S. 386, 393-94 (1989) (internal quotation marks and citations omitted). To
state a claim under Section 1983, a plaintiff must allege that a right secured by the
Constitution or laws of the United States was violated and that the alleged violation was
committed by a person acting under color of state law. Naffe v. Frye, 789 F.3d 1030, 1035-
36 (9th Cir. 2015).

3:17-cv-00813-JLS-RBM

 
Oo mA SN DB A BP W PO

NO po WN WN NN HN HN WN NO Ke HK Ke FP HP FE KF EF Se
CO ND DO MN BP W NPY KF CO OO Ww DH HP WD NO KF OS

 

 

There is no respondeat superior liability under Section 1983. Id. See also Iqbal,
556 U.S. at 676 (“Government officials may not be held liable for the unconstitutional
conduct of their subordinates under a theory of respondeat superior.”). Instead, “[l]iability
under section 1983 arises only upon a showing of personal participation by the defendant.”
Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). However, a supervisor may be held
individually liable under Section 1983 “if there exists either (1) his or her personal
involvement in the constitutional deprivation, or (2) a sufficient causal connection between
the supervisor’s wrongful conduct and the constitutional violation.” Starr, 652 F.3d at
1207; see also Redman v. County of San Diego, 942 F.2d 1435, 1447 (9th Cir. 1991)). “A
supervisor can be liable in his individual capacity . . . for his acquiescence in the
constitutional deprivation; or for conduct that showed a reckless or callous indifference to
the rights of others.” Watkins v. City of Oakland, 145 F.3d 1087, 1093 (9th Cir. 1998); see
also Taylor v. List, 880 F.2d at 1045 (“A supervisor is . . . liable for constitutional violations
of his subordinates if the supervisor . . . knew of the violations and failed to act to prevent
them.”). “Acquiescence or culpable indifference may suffice to show that a supervisor
personally played a role in the alleged constitutional violations.” Starr, 652 F.3d at 1208
(internal quotation marks and citations omitted).

A. Procedural Due Process Claim

Plaintiff claims his placement in Ad-Seg without due process violated his Fourteenth
Amendment rights. (Doc. 88, at 15-16.) Boorman argues Plaintiff has failed to state a
claim against him because he is sued based on his alleged role as a supervisor. (Doc. 98-
1, at 2-3.) Plaintiff responds that Boorman personally participated in the violation, and that
he is therefore individually liable. (See Doc. 104, 3-7.)

Pretrial detainees have a right to procedural due process before they are subjected to
more severe conditions of confinement than other detainees. Shorter v. Baca, 895 F.3d
1176, 1190 (9th Cir. 2018). Due process requires that “[p]rison officials must hold an
informal nonadversary hearing within a reasonable time after the prisoner is segregated”

for administrative purposes. Moreno v. Terhune, 84 Fed.Appx. 818, 820 (9 Cir. 2003)

6

3:17-cv-00813-JLS-RBM

 
Co mH NY DW A BP WW NO

NY wpo WN WN NHN WN WN NN NO HK KF HF KF FEF FEF RPO Re
OO nN HDR ON BP WO NO K& COT BO WDBn DB Nn FP WD NYO | ©

 

 

(citing Toussaint v. McCarthy, 801 F.2d 1080, 1100 (9th Cir. 1986)); see also Valdez v.
Rosenbaum, 302 F.3d 1039, 1045 (9th Cir. 2002); Shorter v. Baca, 895 F.3d 1176, 1190
(9th Cir. 2018); Demery v. Arpaio, 378 G.3d 1020, 1030 (9th Cir. 2004). In addition,
“prison officials must inform the prisoner of the charges against the prisoner or their
reasons for segregation” and “allow the prisoner to present his view.” Jd. The prisoner,
however, is not entitled to “detailed written notice of charges, representation of counsel or
counsel-substitute, an opportunity to present witnesses, or a written decision describing the
reasons for placing the prisoner in administrative segregation.” /d., at 1100-01.

Plaintiff alleges that Defendants violated his Fourteenth Amendment right to
procedural due process when they placed him in Ad-Seg at SDCJ without informing him
of the reason, giving him a hearing or any opportunity to rebut the charges, or periodically
reviewing his placement in Ad-Seg. (Doc. 88, at 15.) Plaintiff claims that the “moving
force” behind the Fourteenth Amendment violation that places inmates in in Ad-Seg
without notice, a hearing, an opportunity to rebut the charges, or periodic reviews. (/d.)
Plaintiff alleges that Lieutenant Lovelace ordered his placement in Ad-Seg but failed to
serve him with an order of segregated housing. (/d.) Plaintiff alleges he notified Boorman
of the due process violation via a letter attached to the SAC. (See Jd., at 13, 15, 22-23.)
Despite putting the defendants on notice of his grievances, Plaintiff claims the defendants
failed to correct the constitutional violations. (Doc. 88, at 16.)

This Court has found that Plaintiff should have received an informal, nonadversary
hearing within a reasonable time after being placed in Ad-Seg for administrative purposes,
a written decision describing the reasons for placing him in Ad-Seg, and an opportunity to
present his view. Moreno v. Terhune, 84 Fed.Appx. at 820. (See Docs. 73, 79, 97.) The
failure to provide Plaintiff with this process amounts to a constitutional violation. (See
Docs. 73, 79, 97.) This Court has also found that Plaintiff has sufficiently alleged a
Fourteenth Amendment violation in connection with his placement in Ad-Seg. (See Doc.
97.)

///

3:17-cv-00813-JLS-RBM

 
Oo A ND A BP WY NO

NBO pO PD HN KH NH HK KN NY HM KF KH BF HF SF Ee eS
oOo yD DB Nn BP WD NY YK DB ODO Dnt DB A FSP WD NY KF O&O

 

 

However, the SAC fails to state a claim of individual liability as to Boorman. While
Plaintiff alleges that Boorman was employed as a peace officer by the San Diego County
Sheriff's Office, he fails to allege that Boorman acted in a supervisory capacity. (See Doc.
88, at 3-4, 15-16.) Nor does Plaintiff allege that Boorman was personally involved in the
Fourteenth Amendment violation claimed in the SAC. Plaintiff clatms a Fourteenth
Amendment violation based on his placement in Ad-Seg without notice, an opportunity to
rebut the charges, or periodic reviews of his placement. (/d., at 15.) Plaintiff alleges facts
attributing this violation to a County policy implemented by Sheriff Gore and the individual
actions of Lieutenant Lovelace—not to Boorman. (See Doc. 88, at 15-16.)

Additionally, Plaintiff fails to state a claim that Boorman acquiesced in the
deprivation of, or showed culpable indifference to, his Fourteenth Amendment rights.
Starr, 652 F.3d at 1208. Plaintiff claims Boorman was on notice of the constitutional
violations merely because he responded to a letter intended for Sheriff Gore, which
outlined the violations. (See id., at 12-15.) But the letter does not contain any information
about Plaintiff's placement in Ad-Seg without due process; rather, it contains information
about various deputies’ failure to respond to grievances and the conditions of Plaintiff's
confinement. (See id., at 21-22.) Similarly, Boorman’s response does not indicate he had
knowledge of Plaintiff's Ad-Seg placement without the required process: it only responds
to Plaintiff's complaints about grievances and conditions of confinement in Ad-Seg. (/d.)
There are no other allegations in the SAC that show Boorman had knowledge of Plaintiff's
placement in Ad-Seg without due process. Without knowledge of the constitutional
violation, Boorman could not have acquiesced in, or been culpably indifferent to, Plaintiff's
Fourteenth Amendment rights. Therefore, Plaintiff fails to state a claim with respect to
Boorman’s liability as a supervisor. Accordingly, it is respectfully recommended that the
Court GRANT Boorman’s Motion as it relates to Plaintiff's first cause of action.

B. Conditions of Confinement Claims

Plaintiff alleges that sleep deprivation caused by constant illumination and loud

noise, denial of his access to the recreational yard, and a forced choice between sleep and

8

3:17-cv-00813-JLS-RBM

 
oOo HN DB WO” FB WY HNO =

oO po PO NV KH HN KN HY WN Fe KF Ff KS KS Se OO SEF Sl RE le
oo nN DO OH BP WY NYO K§ DTD ODO WBmns HDB A FP WD NY YK O&O

 

 

recreation time violate his Eighth Amendment rights.? (Doc. 88, at 16-19.) Boorman
argues Plaintiff has failed to state a claim against him based solely on his supervisorial
liability. (Doc. 98-1, at 2-3.) Plaintiff responds that Boorman personally participated in
the violation, and he is therefore personally liable. (See Doc. 104, 3-7.)

When a pre-trial detainee challenges the conditions of his confinement, the Court
must decide whether the conditions deprive the detainee’s right to be free from punishment
without due process under the Fourteenth Amendment. Bell v. Wolfish, 441 U.S. 520, 533
(1979) (“Bell”). The Eighth Amendment provides the minimum standard of care for
determining rights as a pretrial detainee. See Carnell v. Grimm, 74 F.3d 977, 979 (9th Cir.
1996). A claim by a pretrial detainee challenging a governmental action under the
Fourteenth Amendment however, must be analyzed using an objective deliberate
indifference standard. Kingsley v. Hendrickson, 135 S. Ct. 2466, 2475 (2015).

“[A] pretrial detainee who asserts a due process claim for . . . [inadequate conditions
of confinement must] .. . prove more than negligence but less than subjective intent—
something akin to reckless disregard[,]” because “mere lack of due care by a state official
does not deprive an individual of life, liberty, or property under the Fourteenth
Amendment.” Castro v. County of Los Angeles, 833 F.3d at 1070-71 (9th Cir. 2016).
Accordingly, to state a Fourteenth Amendment conditions of confinement claim, Plaintiff
must allege: “(1) the defendant made an intentional decision with respect to the conditions
under which the plaintiff was confined; (2) those conditions put the plaintiff at substantial
risk of suffering serious harm; (3) the defendant did not take reasonable available measures
to abate that risk, even though a reasonable officer in the circumstances would have
appreciated the high degree of risk involved—making the consequences of the defendant’s
conduct obvious; and (4) by not taking such measures, the defendant caused the plaintiff's

injuries.” Jd., at 1071. “With respect to the third element, the defendant’s conduct must

 

3 Although Plaintiff alleges each condition of confinement as a separate cause of action, the analysis of
each cause of action is identical. Accordingly, the Court jointly analyzes all three causes of action.

9
3:17-cv-00813-JLS-RBM

 
0 HN HD OH BP WY NH

=
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

be objectively unreasonable, a test that will “necessarily turn on the facts and circumstances
of each particular case.” Id., citing Kingsley, 135 S. Ct. at 2473.

Plaintiff alleges that a combination of lights “too bright to allow a human being to
sleep,” constant noise generated by inmates, a pattern of security checks, and a “daily
routine” prevented him from getting more than five hours of sleep per night in two, two-
and-a-halfhour segments. (See Doc. 88, at 8-9, 17.) He alleges he suffered various injuries
due to sleep deprivation. (/d., at 10.) He also claims the Ad-Seg “daily routine” resulted
in the denial of recreational time and a forced choice between sleep and exercise. (/d., at
17-19.) This Court previously found that Plaintiff “has sufficiently shown a violation of
his constitutional rights under the Fourteenth Amendment” with respect to his conditions
of confinement claims, 1.e., the second, third, and fourth causes of action. (Doc. 97, at 12.)

However, Plaintiff's SAC fails to allege facts showing that Boorman was personally
involved in creating the conditions of confinement in Ad-Seg, or that Boorman had any
control over those conditions. According to the SAC, Boorman’s only involvement in the
alleged deprivations was to answer a letter Plaintiff sent to Sheriff Gore. (See Doc. 88, at
4, 12-13, 21-22.) The SAC fails to sufficiently allege facts showing any other involvement
on Boorman’s part in Plaintiff's constitutional deprivations. See Starr, 652 F.3d at 1208-
1209.

Plaintiff claims Boorman is personally liable in his capacity as a supervisor simply
because he had notice of the constitutional violations after receiving Plaintiff's letter. (See
Doc. 88, at 12-13, 17, 18, 19.) However, the fact that Boorman responded to the letter does
not by itself indicate he had any supervisory capacity or authority over the SDCJ officials
responsible for placing Plaintiff in Ad-Seg or subjecting him to the conditions he claims
caused him injury. The SAC alleges Sheriff Gore directed Boorman to respond to
Plaintiff's letter and “Boorman said the sheriff would look into” the grievance handling
procedure. (Doc. 88, at 12-13 (emphasis added).) Furthermore, Boorman responded to
Plaintiff's complaints about the grievance handling procedure, stating that Boorman’s

Lieutenant would “send out something to the teams [sic] supervisors regarding their

10

3:17-cv-00813-JLS-RBM

 
Oo Oo YD DB HA FBP WD NO

NY po PN NHN KN WH WN NWN NN BH FF HF KF KF FO ESE EF Re
Oo ~~ HR WN BP WO NBO YK DTD BO Wn DB A FP WD NY YF OS

 

 

handling of grievances.” (Doc. 88, at 22.) Both of these allegations suggest Boorman did
not directly supervise the SDCJ officials charged with handling Plaintiffs grievances. The
SAC further fails to allege Boorman had the authority to create or change any of the
conditions in Ad-Seg, much less that he had any supervisory authority over the officials
responsible for Plaintiff's placement there. See Starr, 652 F.3d at 1208-1209.

Additionally, the SAC fails to plausibly allege Boorman acquiesced in the
constitutional violations relating to Plaintiff's conditions of confinement. Boorman’s letter
acknowledges many of Plaintiff's grievances, explains the reasoning behind procedures
that caused the alleged constitutional violations, and even informs Plaintiff that the
administration is “looking into” changing one of those procedures. (Doc. 88, at 21.) These
allegations fail to plausibly show acquiescence or culpable indifference to Plaintiffs plight.
Starr, 652 F.3d at 1208. Therefore, even if Boorman knew about the conditions Plaintiff
faced in Ad-Seg, Plaintiff fails to plausibly allege that Boorman acquiesced in any
constitutional deprivation or showed a reckless or callous indifference to Plaintiff's
constitutional rights. |

Instead, the SAC is based almost entirely on allegations of a widespread practice and
policy, developed and implemented by Sheriff Gore and the County of San Diego. (See
generally Doc. 88.) The Court has found Plaintiff sufficiently alleged that the conditions
of his confinement violated his Fourteenth Amendment rights only with respect to the
County of San Diego and Sheriff Gore. (Doc. 97.) The SAC successfully states a claim
against the County because of policy and practice allegations (Doc. 97, at 14) and against
Sheriff Gore because Sheriff Gore implemented a policy so constitutionally deficient that
the policy itself is a repudiation of the Constitution and the moving force behind the
violation (Doc. 97, at 18). But Plaintiff's SAC fails to state a claim for a violation of
Plaintiff's Fourteenth Amendment rights relating to the conditions of his confinement with
respect to Boorman. Accordingly, it is respectfully recommended that the Court GRANT
Boorman’s Motion to Dismiss with respect to Plaintiff's second, third, and fourth causes

of action.

11

3:17-cv-00813-JLS-RBM

 
oOo A NID A BP WW NY

NO pO WN HV ND HN WN NN NN HF HF KF FF Rr PRP Re eR
Oo yD HD nA BP WW NY KH CO OO Wns HDB A FP WW NO | OS

 

 

C. Leave to Amend

As a general rule, a court freely grants leave to amend a complaint which has been
dismissed. Fed. R. Civ. P. 15(a); Schreiber Distrib. Co. v. Serv—-Well Furniture Co., 806
F.2d 1393, 1401 (9th Cir. 1986). “Leave [to amend] shall be freely given when justice so
requires.” Fed. R. Civ. P. 15(a). It “should be granted ‘if it appears at all possible that the
plaintiff can correct the defect.’” Id. (quoting Breier v. N. Cal. Bowling Proprietors' Ass'n,
316 F.2d 787, 789-90 (9th Cir. 1963)). However, “the Ninth Circuit has recognized that
plaintiffs do not enjoy unlimited opportunities to amend their complaints.” Stone v. Conrad
Preby's, 2013 WL 139939, at *2 (S.D. Cal. Jan.10, 2013) (citing McHenry v. Renne, 84
F.3d 1172, 1174 (9th Cir. 1996)); see also Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.
2000) (“[A] district court should grant leave to amend ... unless it determines that the
pleading could not possibly be cured by the allegation of other facts.”’).

Here, it does not appear that Plaintiff can cure the SAC’s deficiencies as to defendant
Boorman. Although Plaintiff has amended his pleadings in accordance with the Court’s
orders, the crux of Plaintiffs claim remains the same: policies designed and implemented
by Sheriff Gore and the County of San Diego violated Plaintiffs constitutional rights. But
the pleadings are deficient as to Boorman’s liability. In fact, to successfully state a claim
against Boorman, Plaintiff would have to substantially alter the factual basis of his claims.
To invite amendment would be to welcome additional allegations that contradict and
undermine other allegations in the SAC. Therefore, amending the SAC as to Boorman
would be futile. Therefore, the Court respectfully recommends leave to amend be
DENIED.

V. CONCLUSION

The Court submits this Report and Recommendation to United States District Judge
Janice L. Sammartino under 28 U.S.C. § 636(b)(1)(B) and Rule 72.1(c)(1)(d) of the Local
Civil Rules of the United States District Court for the Southern District of California. For
the reasons set forth above, IT IS HEREBY RECOMMENDED that the Court issue an
Order approving and adopting this Report and Recommendation in full, and directing that

12

3:17-cv-00813-JLS-RBM

 
So mA HN DB BP WD PO

NON wo WP HN NHN WN WN WN NN HR KR HP KF KF KF KF EF Sh hl
OO aI DW ON BP WD NO KK COT OO Bn Dn FR WD NY YH O&O

 

 

Judgment be entered GRANTING the Motion to Dismiss. Specifically, it is recommended
that the Court dismiss Boorman and terminate him as a defendant to the action.

IT IS ORDERED that no later than August 7, 2019, any party to this action may
file written objections with the Court and serve a copy on all parties. The document should
be captioned “Objections to Report and Recommendation.”

IT IS FURTHER ORDERED that any reply to the objections shall be filed with
the Court and served on all parties no later than September 6, 2019. The parties are
advised that failure to file objections within the specified time may waive the right to raise
those objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455
(9th Cir. 1998); Martinez v. Yist, 951 F.2d 1153, 1156 (9th Cir. 1991).

IT IS SO ORDERED.

DATE: July 8, 2019
ON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

13
3:17-cv-00813-JLS-RBM

 
